DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6, 10-12, 15-16, 22-24, 30-33, & 36 are allowable. Claims 7-8, 17, 20-21, 25, & 28-29, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention species, as set forth in the Office action mailed on 6/30/2020, is hereby withdrawn and claims 7-8, 17, 20-21, 25, & 28-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-8, 10-12, 15-17, 20-25, 28-33, & 36 are allowed.

The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art fails to teach or suggest, “sensor circuitry configured to obtain a first plurality of resistance measurements of a plurality of sensor electrodes that compose a surface of an 
processing circuitry coupled to the sensor circuitry, the processing circuitry configured to: 
	measure, in a first time interval, first values of electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to the surface of the input device, 
	calculate, from the first values, a first rate of change in the electrical resistances, 
	measure, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, 
	calculate, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change, 
	calculate, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes, 
	filter, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances, 
	calculate, in the second time interval, intermediate force values of a force applied to the surface using the second values of the electrical resistances, 
	calculate derivatives of the intermediate force values, 2Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
	set, in the second time interval, a 'force applied' state in the input device when the derivatives are positive, 
	set, in the second time interval, a 'no force applied' state in the input device when the derivatives are negative, 
	calculate final values for the force over the second time interval using the filtered measurement, and
	report the final values for the force”, as claimed. 

claim 6, the prior art fails to teach or suggest, “sensor circuitry configured to obtain a first plurality of resistance measurements of a plurality of sensor electrodes that compose a surface of an input device,
wherein the first plurality of resistance measurements correspond to electrical resistance values across the plurality of sensor electrodes, and 
wherein the plurality of sensor electrodes are disposed with respect to the surface in a grid pattern comprising rows of sensor electrodes and columns of sensor electrodes, 3Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
the surface is characterized by a first pre-defined area comprising a first estimated touch location and a second pre-defined area comprising a second estimated touch location where touching is estimated to occur less frequently than in the first pre-defined area; and 
processing circuitry coupled to the sensor circuitry, the processing circuitry configured to: 
	measure, in a first time interval, first values of electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to the surface of the input device, 
	calculate, from the first values, a first rate of change in the electrical resistances, 
	measure, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, wherein the processing circuitry measures  the electrical resistances in both the first time interval and the second time interval only for a subset of sensor electrodes in the second pre-defined area, 
	calculate, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change, 
	calculate, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes, 
	filter, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances, 
	calculate final values for a force over the second time interval using the filtered measurement, and 


As to claim 12, the prior art fails to teach or suggest, “sensor circuitry configured to obtain a first plurality of resistance measurements of a plurality of sensor electrodes that compose a surface of an input device, wherein the first plurality of resistance measurements correspond to electrical resistance values across the plurality of sensor electrodes; and 
processing circuitry coupled to the sensor circuitry, the processing circuitry configured to: 
	measure, in a first time interval, first values of electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to the surface of the input device, 
	calculate, from the first values, a first rate of change in the electrical resistances, 
	measure, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, 
	calculate, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change, 
	calculate, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes, 
	filter, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances, 
	calculate final values for a force over the second time interval using the filtered measurement, and 
	responsive to the first rate of change in the electrical resistances exceeding a threshold, override reporting the final values for the force,
	 6Application No. 16/395,508Docket No.: 38018/520002; 180071US02measure a capacitance change between at least some of the plurality of sensor electrodes, 
	calculate a pseudo force on the surface from the capacitance change, 

	report the second final values for the force”, as claimed. 

As to claim 15, the prior art fails to teach or suggest, “sensor circuitry configured to obtain a first plurality of resistance measurements of a plurality of sensor electrodes that compose a surface of an input device, wherein the first plurality of resistance measurements correspond to electrical resistance values across the plurality of sensor electrodes; and
processing circuitry coupled to the sensor circuitry, the processing circuitry configured to: 
	measure, in a first time interval, first values of electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to the surface of the input device, 
	calculate, from the first values, a first rate of change in the electrical resistances,
	measure, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, 
	calculate, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change, 
	calculate, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes, 7Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
	filter, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances, 
	calculate final values for a force over the second time interval using the filtered measurement, 
	calculate a first reporting stream, 
	calculate a second reporting stream comprising a binary determination of 'force applied' and 'no force applied" to the surface based on the filtered measurement of the electrical resistances, and 


As to claim 16, the prior art fails to teach or suggest, “a touchscreen connected to the processor, the touchscreen comprising a plurality of sensor electrodes having electrical resistances that vary with temperature and also vary with a pressure applied to the touchscreen, wherein the plurality of sensor electrodes are disposed with respect to the touchscreen in a grid pattern comprising rows of sensor electrodes and columns of sensor electrodes, wherein the touchscreen is characterized by a first pre-defined area comprising a first estimated touch location and a second pre-defined area comprising a second estimated touch location in which touching is estimated to occur less frequently than in the first pre-defined area; and 
a processing system configured to perform a method comprising: 8Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
	measuring, in a first time interval, first values of electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to a surface of the input device, 
	calculating, from the first values, a first rate of change in the electrical resistances,
	measuring, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, wherein the electrical resistances are measured in both the first time interval and the second time interval only for a subset of sensor electrodes in the second pre- defined area, 
	calculating, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change, 
	calculating, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes, 
	filtering, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances, 

	reporting the final values for the force”, as claimed. 

As to claim 22, the prior art fails to teach or suggest, “measuring, in a first time interval, first values of electrical resistances of a plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to a surface of an input device, 
wherein the plurality of sensor electrodes are disposed with respect to the surface in a grid pattern comprising rows of sensor electrodes and columns of sensor electrodes, and
wherein the surface is characterized by a first pre-defined area comprising a first estimated touch location and a second pre-defined area comprising a second estimated touch location in which touching is estimated to occur less frequently than in the first pre-defined area; 
calculating, from the first values, a first rate of change in the electrical resistances; 
measuring, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes, the electrical resistances in both the first time interval and the second time interval are measured only for a subset of sensor electrodes in the second pre-defined area;
calculating, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change; 
calculating, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes; 
filtering, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances; 11Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
calculating final values for a force on the surface over the second time interval using the filtered measurement; and 
reporting the final values for the force”, as claimed. 

As to claim 30, the prior art fails to teach or suggest, “measuring, in a first time interval, first values of electrical resistances of a plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary with temperature and also vary with a pressure applied to a surface of an input device, 
calculating, from the first values, a first rate of change in the electrical resistances; 
measuring, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes; 
calculating, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change; 
calculating, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes; 13Application No. 16/395,508Docket No.: 38018/520002; 180071US02 
filtering, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances; 
calculating, in the second time interval, intermediate force values of a force applied to the surface using the second values of the electrical resistances; 
calculating derivatives of the intermediate force values; 
setting, in the second time interval, a 'force applied' state in the input device when the derivatives are positive; 
setting, in the second time interval, a 'no force applied' state in the input device when the derivatives are negative; 
calculating final values for the force on the surface over the second time interval using the filtered measurement; and
reporting the final values for the force”, as claimed. 

As to claim 33, the prior art fails to teach or suggest, “measuring, in a first time interval, first values of electrical resistances of a plurality of sensor electrodes, wherein the electrical resistances of the 
calculating, from the first values, a first rate of change in the electrical resistances; 
measuring, in a second time interval after the first time interval, second values of the electrical resistances of the plurality of sensor electrodes; 
calculating, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change;
calculating, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes; 
filtering, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances; 
calculating final values for a force on the surface over the second time interval using the filtered measurement; 
responsive to the first rate of change in the electrical resistances exceeding a threshold, overriding a reporting of the final values for the force; 
measuring a capacitance change between at least some of the plurality of sensor electrodes; 
calculating a pseudo force on the surface from the capacitance change; 
calculating second final values for the force over the second time interval using the pseudo force; and 
reporting the second final values for the force”, as claimed. 

As to claim 36, the prior art fails to teach or suggest, “measuring, in a first time interval, first values of electrical resistances of a plurality of sensor electrodes, wherein the electrical resistances of the plurality of sensor electrodes vary 15Application No. 16/395,508Docket No.: 38018/520002; 180071US02 with temperature and also vary with a pressure applied to a surface of an input device, 
calculating, from the first values, a first rate of change in the electrical resistances; 

calculating, from the second values, a second rate of change in the electrical resistances, wherein the second rate of change is larger than the first rate of change; 
calculating, over the second time interval and based on the first rate of change in the electrical resistances, projected values of the electrical resistances of the plurality of sensor electrodes; 
filtering, in the second time interval and responsive to detecting the second rate of change, the projected values of the electrical resistances from the second values of the electrical resistances, to establish a filtered measurement of the electrical resistances; 
calculating final values for a force on the surface over the second time interval using the filtered measurement in a first reporting stream; 
calculating a second reporting stream comprising a binary determination of 'force applied' and 'no force applied" to the surface based on the filtered measurement of the electrical resistances; and 
reporting the final values for the force based on the first reporting stream and the second reporting stream both indicating that no force is applied to the surface”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694